GURICH, J., with whom WINCHESTER, J. joins
dissenting:
T1 I respectfully dissent. Although the majority in this case reverses summary judgment to resolve factual issues on remand, a careful look at the record reveals no issues of material fact remain, and the majority's reversal is based solely on the issue of standing. The record in this case indicates that after substituting the correct plaintiff, filing an amended petition, and filing a motion for summary judgment, which was denied by the trial court because issues of material fact remained, Plaintiff filed a second motion for summary judgment. Attached to Plaintiffs Second Motion for Summary Judgment was an indorsed-in-blank allonge, the mortgage, an assignment of mortgage, and an affidavit in support of the motion for summary judgment. Because the Plaintiff was the proper party to pursue the foreclosure and because the Plaintiff presented the proper documentation at summary judgment to prove such, the trial court was correct in granting summary judgment to plaintiff. I would affirm the trial court for the reasons stated in my dissenting opinions in Deutsche Bank National Trust Co. v. Matthews, 2012 OK 14, 273 P.3d 43 (Gurich, J., dissenting) and Bank of America, NA v. Kabba, 2012 OK 23, 276 P.3d 1006 (Gurich, J., dissenting).1

. Although I originally concurred in the majority opinion in Deutsche Bank National Trust v. Brumbaugh, 2012 OK 3, 270 P.3d 151, which the majority now cites as authority in this case, after further consideration, I disagree with the majority's analysis in that case, and my views on the issues in these cases are accurately reflected in J.P. Morgan Chase Bank, N.A. v. Eldridge, 2012 OK 24, 273 P.3d 62 (Gurich, J., concurring in part and dissenting in part); Kabba, 2012 OK 23, 276 P.3d 1006 (Gurich, J., dissenting); CPT Asset Backed Certificates, Series 2004-EC1 v. Kham, 2012 OK 22, 278 P.3d 586 (Gurich, J., dissenting); Deutsche Bank National Trust Co. v. Richardson, 2012 OK 15, 273 P.3d 50 (Gurich, J., concurring in part and dissenting in part); and Matthews, 2012 OK 14, 273 P.3d 43 (Gurich, J., dissenting).